Per Curiam.

This was an action by Hamilton against ■Shaw and others, to recover certain real estate. There was judgment in favor of the plaintiff.
*183During the progress of the cause, and before the trial commenced, a motion was made for a change of venue, founded upon the affidavit of Shaw, alleging that the plaintiff had an undue influence over the citizens of said county, and that an odium attached to said defendant, on account of local prejudice, &c. The motion was overruled.
The venue should have been changed. 7 Ind. R. 110. The affidavit was sufficient. 2 R. S. p. 74.
The judgment is reversed with costs. Cause remanded with instructions to set aside the judgment, grant a new trial, and a change of venue.